DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10-11, 13-14, 21, 23-24, 26-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (US 2011/0163668 A1).
In regards to claim 1, Jonsson discloses, in figure 1, a luminaire (100) with a light source (101, Par 0017-0018), said luminaire comprising: a functional unit (110, par 0023); and a power supply and control unit (120, 130, 131, 140, 102) configured for converting power from a main power source (90) into a power signal for powering the functional unit (Par 0018), wherein the power supply and control unit (120, 130, 131, 140, 102) is configured to generate a power supply failure signal when the power supply from the main power source fails and to communicate the power supply failure signal to the functional unit (Par 0022).
In regards to claim 2, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the power supply and control unit (120, 130, 131, 140, 102) is configured such that it detects the power supply failure and communicates the power supply failure signal before the provision of power to the functional unit ends (Par 0007, 0025).
In regards to claim 3, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the power supply and control unit is provided with an energy storage capacity (130) which is such that power is provided during a predetermined period of time after the power supply from the main power source has stopped (Par 0025).
In regards to claim 4, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the functional unit (110) is configured to perform one or more actions upon receipt of the power supply failure signal (Par 0025), and wherein the one or more actions comprise at least one of the following: save or transmit data, set the functional unit in a power-off mode or a stand-by mode, transmit a signal indicating the power failure to a remote device, and use an energy storage means of the functional unit (Par 0023-0025). 
In regards to claim 6, Jonsson discloses, in figure 1, the luminaire according to claim 4, wherein priority rules are applied to the one or more actions, and wherein the priority rules are based on a type of functional unit, based on a quantity of energy available upon reception of the power supply failure signal (Par 0025-0026); a function of an energy consumption of the functional unit; or based on the number of functional units of the luminaire.
In regards to claim 7, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the power supply and control unit (120, 130, 131, 140, 102) is connected to the functional unit (110) through at least two power supply lines (Fig. 2A, 2B, Par 0018, 0028, “Control signals, such as the power fail indication, and the power supply connections may be among the signals included on the board-to-board connection 211”), and wherein preferably the power supply and control unit (120, 130, 131, 140, 102) is configured to transfer the power supply failure signal through at least one of the at least two power supply lines (Fig. 2A, 2B, Par 0018, 0028, “Control signals, such as the power fail indication, and the power supply connections may be among the signals included on the board-to-board connection 211”).
In regards to claim 8, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the power supply and control unit (120, 130, 131, 140, 102) is connected to the functional unit through a power failure communication line for transferring the power supply failure signal (Fig. 2A, 2B, Par 0018, 0028, “Control signals, such as the power fail indication, and the power supply connections may be among the signals included on the board-to-board connection 211”), wherein the power supply and control unit (120, 130, 131, 140, 102) is configured to use the power failure communication line for indicating other information to the functional unit (Par 0007-0008, 0025-0026), and wherein the other information comprises: identification data of the power supply and control unit (Par 0007); a quantity of energy available upon reception of the power supply failure signal (Par 0007, 0026); or a time period during which the functional unit will still be powered by the power supply and control unit (Par 0007, 0026).
In regards to claim 10, Jonsson discloses, in figure 1, the luminaire of claim 8, wherein the functional unit (110) is configured to use the power failure communication line for indicating other information to the power supply and control unit (Par 0007-0008, 0025-0026), and wherein the other information comprises identification data of the functional unit (Par 0007).
In regards to claim 11, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the power supply and control unit (120, 130, 131, 140, 102) is connected to the functional unit (110) through at least one data communication line (141, Par 0024), and wherein the power supply and control unit (120, 130, 131, 140, 102) is configured to transfer the power supply failure signal through one of the at least one data communication lines (141, Par 0024).
In regards to claim 13, Jonsson discloses, in figure 1, the luminaire according to claim 8, wherein the power supply and control unit (120, 130, 131, 140, 102) is configured to set a line voltage of the power failure communication line or of the at least one data communication line at a different voltage and wherein this line voltage corresponds to the power failure signal (Par 0022, 0024).
In regards to claim 14, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the power supply and control unit (120, 130, 131, 140, 102) is configured to communicate the power supply failure signal wirelessly to the functional unit (110; Par 0024).
In regards to claim 21, Jonsson discloses, in figure 1, the luminaire according to claim 1, further comprising a light source driving unit (102) for driving the light source (101), wherein the power supply and control unit is integrated in the light source driving unit (Par 0018-0019).
In regards to claim 23, Jonsson discloses, in figure 1, the luminaire according to claim 1, further comprising a programmable control means in communication with the functional unit (110) and configured for controlling and configuring the luminaire based on data from the functional unit (Par 0023).
In regards to claim 24, Jonsson discloses, in figure 1, the luminaire according to claim 23, wherein the programmable control means is coupled with or integrated to the light source driving unit (Par 0023). 
In regards to claim 26, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the functional unit (110) comprises an energy storage means (130, Par 0026).
In regards to claim 27, Jonsson discloses, in figure 1, the luminaire according to claim 26, wherein the functional unit (110) is configured to perform the one or more actions based on a quantity of energy that is still available in the energy storage (130) means after reception of the power supply failure signal (Par 0025-0026), or wherein the functional unit is configured to switch to the energy storage means when receiving the power supply failure signal (Par 0024-0026).
In regards to claim 29, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein the power supply and control unit (120, 130, 131, 140, 102) comprises a detection means configured to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 2011/0163668 A1) in view of David et al. (WO 2016/124917 A1)
In regards to claim 16, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein: the functional unit (110) comprises communication circuitry (Par 0023), at least one antenna (112), and a data storage means or memory (Par 0023), but does not clearly disclose the functional unit comprises at least one sensor, wherein the at least one sensor comprises at least of the following sensors: a light sensor, an image sensor, an audio sensor, an air quality sensor, a motion sensor, an environmental sensor, an antenna arranged and configured for receiving or transmitting communication 
However, David discloses, in figure 2, the functional unit (110 as discussed in Jonsson) comprises at least one sensor (216, Page 3, lines 28-31), wherein the at least one sensor (216) comprises at least of the following sensors: a light sensor, an image sensor, an audio sensor, an air quality sensor, a motion sensor, an environmental sensor (Page 9, lines 18 – Page 10, line 10), an antenna arranged and configured for receiving or transmitting communication signals from/to a remote device, a light sensor configured for sensing a signal relating to ambient light levels, or communication circuitry 5configured for treating signals received by the antenna and the light sensor and for treating signals to be transmitted by the antenna (Page 10, lines 30 – page 12, line 22).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonsson to incorporate the teachings of David by including the functional unit comprises at least one sensor, wherein the at least one sensor comprises at least of the following sensors: a light sensor, an image sensor, an audio sensor, an air quality sensor, a motion sensor, an environmental sensor, an antenna arranged and configured for receiving or transmitting communication signals from/to a remote device, a light sensor configured for sensing a signal relating to ambient light levels, or communication circuitry 5configured for treating signals received by the antenna and the light sensor and for treating signals to be transmitted by the antenna in order to execute an emergency light testing routine in which the switch is opened to interrupt the supply of mains power to the emergency luminaire (David, Page 3, lines 10-13).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 2011/0163668 A1) in view of Daniel et al. (WO 2015/028067 A1)
In regards to claim 18, Jonsson discloses, in figure 1, the luminaire according to claim 1, wherein: the power supply and control unit (120, 130, 131, 140, 102)  is configured to generate as the power signal a supply voltage below 50V (Par 0026), for feeding the functional unit (110) with the voltage (par 0026), but does not clearly disclose or the light source and the power supply and control unit are arranged in a housing, wherein the housing is configured to provide an IP protection class of IP66, IP67, or IP68 in accordance with DIN EN 60529, and wherein the functional unit is arranged in the housing.
However, Daniel discloses, in figure 2, the light source and the power supply and control unit are arranged in a housing (Page 10, line 25 – Page 11, line 14), wherein the housing is configured to provide an IP protection class of IP66, IP67, or IP68 in accordance with DIN EN 60529, and wherein the functional unit is arranged in the housing (Page 10, line 25 – Page 11, line 14).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonsson to incorporate the teachings of Daniel by including the light source and the power supply and control unit are arranged in a housing, wherein the housing is configured to provide an IP protection class of IP66, IP67, or IP68 in accordance with DIN EN 60529, and wherein the functional unit is arranged in the housing in order to be provided that the light sensor is designed as part of the controller and that the controller is assigned a light guide providing a light inlet through which ambient light is received and a light outlet through which ambient light can reach the light sensor (Daniel, Page 2, lines 15-19). 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. (US 2011/0163668 A1) in view of Gervais et al. (US 2013/0040471 A1)
In regards to claim 25, Jonsson discloses, in figure 1, the luminaire according to claim 1, but does not clearly disclose wherein the functional unit comprises a localization unit such as a GPS receiver means.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jonsson to incorporate the teachings of Gervais by including wherein the functional unit comprises a localization unit such as a GPS receiver means in order to advance the intelligence of the street light on/off control (Gervais, Par 0023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/              Examiner, Art Unit 2842  
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842